10-2294-ag
    Medic v. Holder
                                                                                    BIA
                                                                            A070 582 475
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 5th day of July, two thousand twelve.

    PRESENT:
             JON O. NEWMAN,
             ROSEMARY S. POOLER,
             DENNY CHIN,
                  Circuit Judges.
    _________________________________________

    DALIBOR MEDIC,
             Petitioner,

                      v.                                      10-2294-ag
                                                              NAC
    ERIC H. HOLDER, JR., ATTORNEY GENERAL,
    UNITED STATES DEPARTMENT OF JUSTICE,
             Respondent.
    _________________________________________

    FOR PETITIONER:                Dalibor Medic, Pro Se, Flushing, NY.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; Richard M. Evans, Assistant
                                   Director; Kevin J. Conway, Trial
                                   Attorney, Office of Immigration
                                   Litigation, United States Department
                                   of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Dalibor Medic, a native and citizen of Croatia, seeks

review of the May 14, 2010, order of the BIA denying his

motion to reconsider.     In re Dalibor Medic, No. A070 582 475

(B.I.A. May 14, 2010).     We assume the parties’ familiarity

with the underlying facts and procedural history of the

case.

    As Medic timely petitioned for review of only the BIA’s

denial of his motion for reconsideration of its earlier

denial of his motion to reopen, we are precluded from

considering the merits of the underlying motion to reopen

and removal proceedings.     See Jin Ming Liu v. Gonzales, 439

F.3d 109, 111 (2d Cir. 2006).       We have reviewed the denial

of Medic’s motion to reconsider for abuse of discretion.

See id.; Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per

curiam).     A motion to reconsider must “specify errors of

fact or law in the [challenged BIA decision] and [] be

supported by pertinent authority.”       See 8 U.S.C.

§ 1229a(c)(6); 8 C.F.R. § 1003.2(b)(1); Ke Zhen Zhao v.

Mukasey, 265 F.3d 83, 90 (2d Cir. 2001).


                                2
       The BIA does not abuse its discretion in denying a

motion to reconsider when the movant repeats arguments the

BIA has already rejected.    See Jin Ming Liu, 439 F.3d at

111.    Because Medic merely reiterated his previously

rejected arguments rather than identifying errors of fact or

law in the BIA’s denial of reopening, the BIA did not abuse

its discretion in denying his motion for reconsideration.

See id.

       For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               3